DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, claim 23 recites “a gate node”. However, amended claim 21, from which claim 23 depends, recites “an interconnect node”. The language of a gate node is indefiniteness as it is unclear whether the gate node, recited in claim 23, is a different structure or the same structure as the interconnect node, recited in claim 21. For purposes of compact prosecution the Examiner interprets the language of “a gate node”, recited in claim 23, to be the same structure as the “an interconnect node”, recited in claim 21. For support the Examiner points to the Applicant’s specification and drawings which only refer to an interconnect node as being a gate node or gate interconnect node. Further, the Applicant’s drawings do not show any embodiments where both an interconnect node is identified and a gate node is identified as being two different structures. Appropriate changes should be made to resolve the indefiniteness issue. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

6.	Claims 1, 3-5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,134,658 in view of Takagi et al. (US 2009/0108357) hereinafter “Takagi”, with anticipating limitations in bold:
Pending claim:
Claim 1, A power transistor comprising: a first plurality of transistors comprising a first linear array of source contacts formed above a substrate; a second plurality of transistors comprising a second linear array of source contacts formed above the substrate; and a gate interconnect that extends to a gate interconnect node between the first linear array of source electrodes and the second linear array of source contacts, wherein: the second linear array of source contacts is separated from the first linear array of source contacts above the substrate, wherein first gate widths for the first plurality of transistors are approximately equal to second gate widths of for the second plurality of transistors; and the first plurality of transistors and the second plurality of transistors share  common drain contacts that extend between the first linear array of source contacts and the second linear array of source contacts.

Claim 10,  A gallium nitride (GaN) power transistor comprising: a substrate; a GaN layer formed above the substrate; a first plurality of contacts comprising a first gate contact having a first width, the first plurality of contacts being formed above the GaN layer and arranged in a first linear array to form a first plurality of transistors that has a first side comprising at least two contacts of the first plurality of contacts and a second side opposite the first side; and a second plurality of contacts comprising a second gate contact having a second width that is Application No.: 15/233,5564 Docket No.: M1374.70038US00 approximately equal to the first width, the second plurality of contacts being formed above the GaN layer and arranged in a second linear array to form a second plurality of transistors that has a first side comprising at least two contacts of the second plurality of contacts and a second side opposite the first side, the first side of the second linear array facing the second side of the first linear array wherein the first and second plurality of contacts share a plurality of common drain contacts and wherein the plurality of drain contacts have a third width that is larger than the first width and the second width.

Claim 15, further comprising a via that passes through the substrate and wherein the first plurality of contacts includes a source contact electrically coupled to the via. 



	Fig. 3 of Takagi teaches a gate interconnect (Not labeled; See Picture 2 below) that extends to a gate interconnect node (Not labeled; See Picture 3 below) between the first linear array of source contacts and the second linear array of source contacts.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a gate interconnect that extends to a gate interconnect node between the first linear array of source contacts and the second linear array of source contacts because the gate interconnect and the gate interconnect node routes an electrical current between a gate pad and a gate contact (Takagi Paragraph 0063).	
7.	Pending claim 3 is anticipated by U.S. Patent Number 10,134,658 claim 3.
8.	Pending claim 4 is anticipated by U.S. Patent Number 10,134,658 claim 4.
9.	Pending claim 5 is anticipated by U.S. Patent Number 10,134,658 claim 5.
10.	Regarding pending claim 6, claim 10 of U.S Patent Number 10,134,658 teaches all of the elements of the claimed invention as stated above except where the gate pad is electrically coupled to the gate interconnect node.
Fig. 3 of Takagi further teaches where the gate pad (Item G1) is electrically coupled to the gate interconnect node (Not labeled; See Picture 3 below).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate pad be electrically coupled to the gate interconnect node because the gate interconnect and the gate interconnect node routes an electrical current between a gate pad and a gate contact (Takagi Paragraph 0063).	
Pending claim 9, is anticipated by U.S. Patent Number 10,134,658 claim 9.
12.	Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,134,658 in view of Zhang et al. (US 2015/0311332) hereinafter "Zhang" and in further view of Takagi et al. (US 2009/0108357) hereinafter “Takagi”, with anticipating limitations in bold:
Pending claim:
Claim 21, A power transistor comprising: a first plurality of transistors comprising a first linear array of source formed above a substrate; a second plurality of transistors comprising a second linear array of contacts formed above the substrate; an interconnect that extends to an interconnect node between the first linear array of contacts and the second linear array of contacts; and a plurality of vias that electrically couple the first linear array of contacts and the second linear array of contacts to a ground plane below the substrate; wherein the first linear array of contacts is separated from the second linear array of contacts above the substrate; and the first plurality of transistors and the second plurality of transistors share common contacts that extend between the first linear array of contacts and the second linear array of contacts.

Claim 10,  A gallium nitride (GaN) power transistor comprising: a substrate; a GaN layer formed above the substrate; a first plurality of contacts comprising a first gate contact having a first width, the first plurality of contacts being formed above the GaN layer and arranged in a first linear array to form a first plurality of transistors that has a first side comprising at least two contacts of the first plurality of contacts and a second side opposite the first side; and a second plurality of contacts comprising a second gate contact having a second width that is Application No.: 15/233,5564 Docket No.: M1374.70038US00 approximately equal to the first width, the second plurality of contacts being formed above the GaN layer and arranged in a second linear array to form a second plurality of transistors that has a first side comprising at least two contacts of the second plurality of contacts and a second side opposite the first side, the first side of the second linear array facing the second side of the first linear array wherein the first and second plurality of contacts share a plurality of common drain contacts and wherein the plurality of drain contacts have a third width that is larger than the first width and the second width.

Claim 9, wherein the first plurality of contacts includes a source contact and wherein the power transistor further comprises a via that passes through the substrate and is electrically coupled to the source contact. 


Claim 10 of US Patent Number 10,134,658 does not teach where the first linear array of contacts and the second linear array of contacts to a ground plane below the substrate.
 Zhang teaches where a first plurality of contacts (See Picture 4 above) includes a source contact (Item 11) and wherein the power transistor further comprises a plurality of vias (Item 4) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of vias that electrically couple the first linear array of contacts and the second linear array of contacts to a ground plane below the substrate of Takagi because the plurality of vias allows for electrical contact between a source contact and a ground on a bottom surface of the substrate such that inductance from the source electrode to the ground is reduced (Zhang Paragraph 0004). 
	Claims 10 and 15 of U.S. Patent Number 10,134,658 does not teach/recite an interconnect that extends to an interconnect node between the first linear array of contacts and the second linear array of contacts.
	Fig. 3 of Takagi teaches a gate interconnect (Not labeled; See Picture 2 below) that extends to a gate interconnect node (Not labeled; See Picture 3 below) between the first linear array of source contacts and the second linear array of source contacts.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an interconnect that extends to an interconnect node between the first linear array of contacts and the second linear array of contacts because the interconnect and the interconnect node routes an electrical current between a gate pad and a gate contact (Takagi Paragraph 0063).	
Pending claim 22 is anticipated by U.S. Patent Number 10,134,658 claims 13.
Regarding pending claim 23, claim 10 of U.S Patent Number 10,134,658 teaches all of the elements of the claimed invention as stated above except where the gate pad is electrically coupled to the gate interconnect node.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate pad be electrically coupled to the gate interconnect node because the gate interconnect and the gate interconnect node routes an electrical current between a gate pad and a gate contact (Takagi Paragraph 0063).	
Pending claim 24 is anticipated by U.S. Patent Number 10,134,658 claim 15.
Pending claim 25 is anticipated by U.S. Patent Number 10,134,658 claim 15.
Pending claim 26 is anticipated by U.S. Patent Number 10,134,658 claim 10.
16.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,134,658 in view of Takagi et al. (US 2009/0108357) hereinafter “Takagi” and in further view of Hayashi (US 2017/0126221) hereinafter “Hayashi”, with anticipating limitations in bold:
17.	Regarding Pending claim 2, US Patent number 10,134,658 further teaches a third plurality of transistors comprising a third linear array of source contacts formed above the substrate.
Claim 10 of US Patent Number 10,134,658 does not teach where the third plurality of transistors is separated from the first linear array of source contacts and the second linear array of source contacts.
Hayashi teaches a first, second and third plurality of transistors, where each plurality of transistors comprises a linear array of contacts; and where the first, second and third linear array of transistors are separated from each other.
. 
18.	Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,134,658 in view of Nagai (US 2016/0056150) hereinafter “Nagai” and in further view of Takagi et al. (US 2009/0108357) hereinafter “Takagi”, with anticipating limitations in bold:
Pending claim:
Claim 16, A power transistor comprising: a first array of transistors comprising a first linear array of source contacts formed above a substrate; a second array of transistors comprising a second linear array of source contacts formed above the substrate that is separated from the first linear array of source contacts; and at least a third array of transistors formed on the substrate that is separated from the second array of transistors, wherein gate contacts for the first array of transistors, the second array of transistors, and the third array of transistors are connected in parallel.

Claim 1,  A power transistor comprising: a substrate; a first plurality of contacts formed above the substrate and arranged in a first linear array to form a first plurality of transistors that has a first side comprising at least two contacts of the first plurality of contacts and a second side opposite the first side; a second plurality of contacts formed above the substrate and arranged in a second linear array to form a second plurality of transistors that has a first side comprising at least two contacts of the second plurality of contacts and a second side opposite the first side, the first side of the second linear array facing the second side of the first linear array; and a third plurality of contacts formed above the substrate and arranged in a third linear array to form a third plurality of transistors that has a first side comprising at least two contacts of the third plurality of contacts and a second side opposite the first side, the first side of the third linear array facing the second side of the second linear arrays wherein each of the first, second, and third plurality of contacts comprises a plurality of gate contacts and wherein the first, second, and third plurality of contacts share a plurality of common drain contacts that have a larger width than a width of the gate contacts in the plurality of gate contacts.


U.S. Patent No. 10,134,658 does not teach where gate contacts for the first array of transistors, the second array of transistors, and the third array of transistors are connected in parallel.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first, second and third gate contacts of US Patent Number 10,134,658 be in parallel with each other because linear arrays of contacts being in parallel with each other are a known layout in power semiconductor devices which allows for the unique functions of the power semiconductor device (Nagai Paragraph 0181). 
	Claim 1 of U.S. Patent Number 10,134,658 does not teach/recite where the first, second and third array of transistors are connected in parallel by a gate interconnect nor the gate interconnect extends to a gate interconnect node between the first linear array of source contacts and the second linear array of source contacts.
	Fig. 3 of Takagi teaches where a first, second and third array of transistors are connected in parallel by a gate interconnect (Not labeled; See Picture 2 below) and where the gate interconnect extends to a gate interconnect node (Not labeled; See Picture 3 below) between the first linear array of source contacts and the second linear array of source contacts.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first, second and third array of transistors connected in parallel by a gate interconnect and the gate interconnect extends to a gate interconnect node between the first linear array of source contacts and the second linear array of source contacts because the gate interconnect and the gate interconnect node routes an electrical 
Examiner’s Note: While claim 1 of the US Patent Number 10,134,658 does not explicitly state that the first and second plurality of transistors are separated from each other and the third plurality of transistors is separated from the first and second plurality of transistors, the teaching in claim 1 of the US Patent Number 10,134,658 of each array of transistors having a first and second side and the different sides of the respective arrays face each other means that the first, second and third arrays are separated from each other. 
Pending claim 17 is anticipated by U.S. Patent Number 10,134,658 claims 17.
Pending claim 18 is anticipated by U.S. Patent Number 10,134,658 claim 18.
Pending claim 19 is anticipated by U.S. Patent Number 10,134,658 claim 19.
Pending claim 20 is anticipated by U.S. Patent Number 10,134,658 claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takagi (US 2009/0108357) hereinafter “Takagi”.
Regarding claim 1, Fig. 3 of Takagi teaches a power transistor comprising: a first plurality of transistors (See Picture 1 below) comprising a first linear array of source contacts 
Examiner’s Note: The claim language does not provide any structural detail as to what constitutes a gate interconnect node. Dictionary.com (See attached) provides the definition of a node as “a centering point of all component parts” and even gives a contextual example of “The electrical connections all ran through a central node”. Using this definition and example, and without any other description in the claim language as to what constitutes the structure of the gate interconnect node or what/how the gate node connects to other structures in the device, the Examiner avers that the structure identified in Picture 3 below is a gate interconnect node as it is central structure which branches out to electrical fingers. Further, what the Examiner has identified as the gate interconnect node is present in between the first and second linear array of source contacts as well as elsewhere in the device. 

    PNG
    media_image1.png
    390
    144
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a portion of Takagi Fig. 3)

    PNG
    media_image2.png
    436
    176
    media_image2.png
    Greyscale

Picture 2 (Labeled version of a portion of Takagi Fig. 3)

    PNG
    media_image3.png
    436
    176
    media_image3.png
    Greyscale

Picture 3 (Labeled version of a portion of Takagi Fig. 3)

Regarding claim 2, Fig. 3 of Takagi further teaches where the power transistor further comprises a third plurality of transistors (See Picture 4 below) comprising a third linear array of source contacts (Items 20) formed above the substrate (Item 10) that are separated from the first linear array of source contacts (Items 20) and the second linear array of source contacts (Items 20).
Examiner’s Note: The Examiner suggests clarifying the relative positions of the three respective arrays or claiming that common drain contacts extend between all three of the first, second and third linear arrays of source contacts as a possible means of distinguishing the Applicant’s invention from the cited prior art as claim 2.   

    PNG
    media_image4.png
    231
    160
    media_image4.png
    Greyscale

Picture 4 (Labeled version of a portion of Takagi Fig. 3)
Regarding claim 3, Takagi further teaches where at least one transistor of the first and second plurality of transistors is a gallium nitride transistor (Paragraphs 0034 and 0041).
Regarding claim 4, Fig 3 of Takagi further teaches the power transistor further comprising a drain pad (Item D) formed above the substrate (Item 10) and electrically coupled to the common drain contacts (Items 22).
Regarding claim 5, Fig. 3 of Takagi further teaches each of the first and second plurality of transistors (See Picture 1 above) comprises a gate contact (Item 24); the power transistor further comprises a gate pad (Item G1) formed above the substrate (Item 10), and the gate interconnect (See Picture 2 above) couples (electrically) each gate contact (Item 24) of the first and second plurality of transistors to the gate pad (Item G1).
Regarding claim 6, Fig. 3 of Takagi further teaches where the gate pad (Item G1) is electrically coupled to the gate interconnect node (See Picture 3 above).
Regarding claim 16, Fig. 2 of Takagi teaches a power transistor comprising: a first array of transistors (See Picture 6 below) comprising a first linear array of source contacts (Items 20) formed above a substrate (Item 10); a second array of transistors (See Picture 3 below) comprising a second linear array of source contacts (Items 20) formed above the substrate (Item 
Examiner’s Note: The claim language does not provide any structural detail as to what constitutes a gate interconnect node. Dictionary.com (See attached) provides the definition of a node as “a centering point of all component parts” and even gives a contextual example of “The electrical connections all ran through a central node”. Using this definition and example, and without any other description in the claim language as to what constitutes the structure of the gate interconnect node or what/how the gate node connects to other structures in the device, the Examiner avers that the structure identified in Picture 3 below is a gate interconnect node as it is central structure which branches out to electrical fingers. Further, what the Examiner has identified as the gate interconnect node is present between the first and second linear array of source contacts as well as elsewhere in the device. 
Examiner’s Note 2: The Examiner notes that claim 16 does not require that the first, second and third array of transistors have common drain contacts.

    PNG
    media_image5.png
    559
    302
    media_image5.png
    Greyscale

Picture 6 (Labeled version of Takagi Fig. 2)
Regarding claim 20, Takagi further teaches where at least one transistor of the first and second arrays of transistors is a gallium nitride transistor (Paragraphs 0034 and 0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2009/0108357) hereinafter “Takagi” in view of Zhang et al. (US 2015/0311332) hereinafter "Zhang".
Regarding claim 9, Takagi teaches all of the elements of the claimed invention as stated above except where the power transistor further comprises at least one via that passes through the substrate and is electrically coupled to at least one the source contact among the first linear array of source contacts.
Zhang teaches where a first plurality of contacts (See Picture 5 below) includes a source contact (Item 11) and wherein the power transistor further comprises a via (Item 4) that passes through the substrate (Paragraph 0044) and is electrically coupled to the source contact (Item 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least one via that passes through the substrate of Takagi and is electrically coupled to at least one source contact among the first linear array of source contacts of Takagi because the via allows for electrical contact between a source contact and a ground on a bottom surface of the substrate such that inductance from the source electrode to the ground is reduced (Zhang Paragraph 0004). 

    PNG
    media_image6.png
    465
    564
    media_image6.png
    Greyscale

Picture 5 (Labeled version of Zhang Fig. 3)
Regarding claim 21, Fig. 3 of Takagi teaches a power transistor comprising: a first plurality of transistors (See Picture 1 above) comprising a first linear array of contacts (Items 20) formed above a substrate (Item 10); a second plurality of transistors (See Picture 1 above) comprising a second linear array of contacts (Items 20) formed above the substrate (Item 10); an interconnect (Not labeled; See Picture 2 above) that extends to an interconnect node (See Examiner’s Note below; Not labeled; See Picture 3 above) between the first linear array of contacts and the second linear array of contacts, wherein;  the first linear array of contacts (Items 20) is separated from the second linear array of source contacts (Items 20) above the substrate (Item 10); and the first plurality of transistors and the second plurality of transistors share common contacts (Items 22) that extend between the first linear array of contacts and the second linear array of contacts. 

Zhang teaches where a first plurality of contacts (See Picture 4 above) includes a source contact (Item 11) and wherein the power transistor further comprises a plurality of vias (Item 4) that electrically couple through the substrate (Paragraph 0044) the source contacts (Item 11) and to ground plane (Paragraph 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of vias that electrically couple the first linear array of contacts and the second linear array of contacts to a ground plane below the substrate of Takagi because the plurality of vias allows for electrical contact between a source contact and a ground on a bottom surface of the substrate such that inductance from the source electrode to the ground is reduced (Zhang Paragraph 0004).    
Examiner’s Note: The claim language does not provide any structural detail as to what constitutes a gate interconnect node. Dictionary.com (See attached) provides the definition of a node as “a centering point of all component parts” and even gives a contextual example of “The electrical connections all ran through a central node”. Using this definition and example, and without any other description in the claim language as to what constitutes the structure of the gate interconnect node or what/how the gate node connects to other structures in the device, the Examiner avers that the structure identified in Picture 3 below is a gate interconnect node as it is central structure which branches out to electrical fingers. Further, what the Examiner has identified as the gate interconnect node is present between the first and second linear array of source contacts as well as elsewhere in the device. 
Regarding claim 22, Takagi further teaches where each of the first and second plurality of transistors comprises a gate contact (Item 24), the power transistor further comprises a gate pad (Item G1) formed above the substrate (Item 10); and the interconnect (See Picture 2 above) couples (electrically) each gate contact 9Item 24) of the first and second plurality of transistors to the gate pad (Item G1).
Regarding claim 23, Takagi further teaches where the gate pad (Item G1) is electrically coupled to the interconnect node (See Picture 3 above), which is a gate interconnect node (See the Examiner’s interpretation in the 112(b) rejection of claim 23 above), formed between (See Examiner’s Note below) the first plurality of transistors and the second plurality of transistors.
Examiner’s Note: What the Examiner has identified as the interconnect node/gate interconnect node is present in between the first and second linear array of source contacts as well as elsewhere in the device.
Regarding claim 24, Takagi further teaches where the first linear array of contacts (Items 20) comprises a first linear array of source contacts. 
Regarding claim 25, Takagi further teaches where the second linear array of contacts (Items 20) comprises a second linear array of source contacts. 
Regarding claim 26, Takagi further teaches wherein the common contacts (Items 22) comprises common drain contacts that extend between the first linear array of contacts and the second linear array of contacts. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2009/0108357) hereinafter “Takagi” in view of McIntyre et al. (US 2013/0175628) hereinafter “McIntyre” and in further view of Kamiyama et al. (US 2014/0191809) hereinafter "Kamiyama”.
Regarding claim 17, Takagi teaches all of the elements of the claimed invention as stated above.

Takagi does not teach where the power transistor further comprises an enclosure in which the power transistor is mounted nor a plurality of terminals attached to the enclosure and electrically coupled to the power transistor.
Fig. 1 of McIntyre teaches a packaged transistor comprising: an enclosure (Item 21); a transistor mounted in the enclosure (Item 21) and a plurality of terminals (Items 23, 24 and 31) attached to the enclosure (Item 21) and electrically coupled to the transistor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the enclosure and terminals taught by McIntyre around the power transistor of Wang such that the terminals are electrically coupled to the power transistor because the enclosure provides protection to the transistor and the terminals allow for electrical connection between the power transistor and devices external to the enclosure. 
Takagi does not explicitly teach where the power transistor further comprises at least one bonding wire electrically coupling the pad to at least one terminal of the plurality of terminals.
Kamiyama teaches a transistor where elements of the transistor are inside of an enclosure (Item 110) and are electrically coupled to terminals (Items 106) by bonding wires (Items 123).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include bonding wires to electrically couple the pads taught by Wang to the terminals taught by the combination of Wang and McIntyre because bonding wires are known to electrically couple pads to terminals (Kamiyama Paragraph 0056).
Regarding claim 18, the combination of Takagi, McIntyre and Kamiyama teaches all of the elements of the claimed invention as stated above.

McIntyre further teaches where a transistor element is mounted to a surface of the enclosure (Item  31) that is electrically coupled to at least one terminal (Item 31) of the plurality of terminals (Items 23, 24 and 31).
It would have been obvious to one having ordinary skill in the art at the time of the invention to mount the substrate of the transistor taught by Wang such that the substrate is electrically coupled to one of the terminals of the plurality of terminals taught by the combination of Wang and McIntyre because the terminal allows electrical connection between the power transistor and devices external to the enclosure.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2009/0108357) hereinafter “Takagi” in view of McIntyre et al. (US 2013/0175628) hereinafter “McIntyre” and Kamiyama et al. (US 2014/0191809) hereinafter "Kamiyama” and in further view of Zhang et al. (US 2015/0311332) hereinafter "Zhang".
Regarding claim 19, the combination of Takagi, McIntyre and Kamiyama teaches all of the elements of the claimed invention except where the power transistor further comprises at least one via that passes through the substrate and is electrically coupled to at least one contact among the first linear array of contact to the surface of the enclosure.
Zhang teaches where a first plurality of transistors (See Picture 4 above) includes a source contact (Item 11) and wherein the power transistor further comprises a via (Item 4) that passes through the substrate (Paragraph 0044) and is electrically coupled to the source contact (Item 11).
. 
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 02/05/2021, with respect to the rejection(s) of claim(s) 1, 2, 4 and 16 under 35 USC 102(a) and 102(b) and the rejection(s) of claims 21 and 24-26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takagi.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891